CO ss ON

Oo

id
11
12
13
14
15
16
{7
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:21-cv-00277-VKD Document 2 Filed 01/12/21 Page 1of 4

 

CEIVED

 
    

 

Clear Form _
JAN 12 202]
SUSAN ¥ go
CLERK, US. DIstaioNS
NonTHEe ISTRICT Coy
neue JOSE CALIFORNUA
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA V K D
Erik Estavillo
- )
Plaintiff, )
)
vs. ) APPLICATION OCE
Twitter Inc., U.S. Rep. Alexandria Ocasio- ) IN FORMA PAUPERIS
Cortez and U.S. Rep. Ilhan Omar (Non-prisoner cases only)
Defendant. )
)
1, Erik Estavillo , declare, under penalty of perjury that I am the plaintiff

 

in the above entitled case and that the information I offer throughout this application is true and

correct. | offer this application in support of my request to proceed without being required to

prepay the full amount of fees, costs or give security. I state that because of my poverty I am

unable to pay the costs of this action or give security, and that I believe that I am entitled to relief.
In support of this application, I provide the following information:

1. Are you presently employed? Yes_ No _#_

If your answer is "yes," state both your gross and net salary or wages per month, and give the

name and address of your employer:

Gross: Net:

 

Employer:

 

 

If the answer is "no," state the date of last employment and the amount of the gross and net salary

-i-

 

 
& Ww

oOo ~~ SN

NO

10
11
12
13
14
15
16
17
i8
19
20
21
22
23
24
25
26
27
28

Case 5:21-cv-00277-VKD Document 2 Filed 01/12/21 Page 2 of 4

and wages per month which you received.

 

 

 

2. Have you received, within the past twelve (12) months, any money from any of the

following sources:

a. Business, Profession or Yes No _#”
self employment?
b. Income from stocks, bonds, Yes No _#

or royalties?

c. Rent payments? Yes No

d. Pensions, annuities, or Yes No
life insurance payments?

e. Federal or State welfare payments, Yes Y No___
Social Security or other govern-
ment source?

If the answer is "yes" to any of the above, describe each source of money and state the amount

received from each.
SSI = 208.72 mo. SSA = 755.00 mo. THSS = 887.39 mo.

 

 

3, Are you married? Yes No ¥

 

Spouse's Full Name:

 

Spouse's Place of Employment:

 

Spouse's Monthly Salary, Wages or Income:

 

 

 

Gross $ Net $
4, a. List amount you contribute to your spouse's support:$
b. List the persons other than your spouse who are dependent upon you for support

and indicate how much you contribute toward their support. (N' OTE: For minor

 

 

 
& Ww fh

SO Gc ~s) GR tA

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:21-cv-00277-VKD Document 2 Filed 01/12/21 Page 3 of 4

children, list only their initials and ages. DO NOT INCLUDE THEIR NAMES.)
No dependents.

 

 

5. Do you own or are you buying a home? Yes No_#

Estimated Market Value: $ Amount of Mortgage: $

 

6. Do you own an automobile? Yes # No
Make Honda Year 2010 Model Civic

Is it financed? Yes No & ___ Ifso, Total due: $

 

Monthly Payment: $
7. Do you have a bank account? Yes_@%_ No (Do not include account numbers.)

Name(s) and address(es) of bank: Bank of America
3491 McKee Rd, San Jose, CA 95127

 

Present balance(s): $ 1500

Do you ownanycash? Yes No _#_ Amount: $

 

Do you have any other assets? (If "yes," provide a description of each asset and its estimated

 

 

 

 

 

 

 

 

 

 

 

market value.) Yess No_¥_

8. What are your monthly expenses?

Rent: $ 500 Utilities: 150

Food: $ 125 Clothing: 7

Charge Accounts:

Name of Account Monthly Payment Total Owed on This Account
$ $
$ $
$ $

9. Do you have any other debts? (List current obligations, indicating amounts and to whom

they are payable. Do not include account numbers.)
Filed Bankruptcy this past year. No debts or credit cards.

 

 
to 0UmlC SOC DOS N

beoNMN NON ON ONS ONO OY OUND eS SF Se hur lUmr LUD LULhlUmDDUlUCUCEUCUD6BS
~e S&S &® & BB S&S YO &-§ SF © ee IW KH HW FF YW HY FF 2

 

Case 5:21-cv-00277-VKD Document 2 Filed 01/12/21 Page 4 of 4

 

10. Does the complaint which you are seeking to file raise claims that have been presented in
other lawsuits? Yes No_#
Please list the case name(s) and number(s) of the prior lawsuit(s), and the name of the court in

which they were filed.

 

 

I declare under the penalty of perjury that the foregoing is true and correct and understand that a

false statement herein may result in the dismissal of my claims.

// 92/2021 24.

DATE SIGNATURE OF APPLICANT

 
